     Case 1:20-mj-00416-SJB ECF No. 73, PageID.538 Filed 11/16/20 Page 1 of 1




                      THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
                        ___________________________________

THE UNITED STATES OF AMERICA,
                                                     Case No. 1:20-MJ-416
              Plaintiff,
                                                     Hon. Robert J. Jonker
v.                                                   Chief U.S. District Court Judge

KALEB FRANKS,

              Defendant.


                                       ORDER


        This matter is before the Court on Defendant Frank’s Motion for Leave to

File Reply the Government’s Response to Defendant’s Detention Appeal. Upon

review of the motion and related filings, the motion for leave to file is granted.

        IT IS SO ORDERED.

      November 16, 2020
Date: __________________                 /s/ Robert J. Jonker
                                        Robert J. Jonker
                                        Chief U.S. District Court Judge
